Citation Nr: 9924282	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  96-37 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the veteran's injuries sustained on May 30, 1985, 
were incurred in the line of duty.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, his brother, and a friend


INTRODUCTION

The veteran had active service from November 1984 to April 
1986.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  


FINDINGS OF FACT

1.  An August 1987 RO decision found that the veteran's 
injuries sustained on May 30, 1985, were not incurred in the 
line of duty.

2.  Evidence received since the August 1987 RO decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim for 
whether the veteran's injuries sustained on May 30, 1985, 
were incurred in the line of duty is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An August 1987 RO administrative decision determined that the 
veteran's injuries sustained on May 30, 1985, were not 
incurred in the line of duty.  A May 1996 RO decision 
determined that the additional evidence submitted was new and 
material to reopen the veteran's claim.  The Board agrees, as 
discussed below, that the veteran has submitted new and 
material evidence.  

The evidence of record at the time of the August 1987 
administrative decision  included the veteran's service 
medical records, the police report relating to the May 30, 
1985, accident, and the partial report of a line-of-duty 
investigation.  

The August 1987 administrative decision found that the 
injuries sustained on May 30, 1985, were not incurred in the 
line of duty because of the veteran's consumption of alcohol 
and the manner in which he was operating his motorcycle.  As 
the August 1987 decision was not appealed, it is final.  
38 U.S.C.A. § 7105.  

Subsequent to the August 1987 RO decision, additional 
evidence has been submitted, including medical records, 
hearing testimony, and a transcript of a hearing held by the 
service department.

The law provides that an injury or disease incurred during 
active military, naval or air service will be deemed to have 
been incurred in line of duty and not the result of the 
veteran's own misconduct unless such injury or disease was a 
result of the person's own willful misconduct.  38 U.S.C.A. 
§ 105.  Before finding basic eligibility for VA service-
connected compensation benefits, there must be a 
determination of whether the veteran's injuries were caused 
by his own wrongdoing, thereby overcoming the presumption of 
incurrence in line of duty.  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violations of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of the injury, disease or death.  38 C.F.R. 
§ 3.1.

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of known 
poisonous substance, or under conditions which would raise a 
presumption to that effect, will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(a)(2).

If a claim was previously denied, a veteran must submit new 
and material evidence in order to reopen their claim.  
38 U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  

Under the test established by Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), it must first be 
determined whether new and material evidence has been 
presented.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  Prior to the August 1987 Administrative decision the 
theory currently proposed as to the cause of the veteran's 
accident was not of record.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), it was noted that, while "not every 
piece of new evidence is 'material'; we are concerned, 
however, that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Considering this, the Board concludes that the new evidence, 
in the form of additional hearing testimony and statements, 
regarding a possible third party cause of the accident, 
contribute "to a more complete picture of the circumstances 
surrounding the" accident on May 30, 1985.  Id.  Therefore, 
new and material evidence has been submitted and the claim of 
whether or not the veteran's injuries sustained on May 30, 
1985, were incurred in the line of duty is reopened.  
38 U.S.C.A. § 5108.


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of whether the veteran's injuries 
sustained on May 30, 1985, were incurred in the line of duty 
is granted.  



REMAND

The Board observes that the RO has put forth substantial 
effort in attempting to develop evidence regarding the 
veteran's claim.  Extensive attempts to obtain a full and 
complete copy of the line-of-duty investigation that was 
accomplished in conjunction with the accident have been 
fruitless.  The Board's October 1997 remand indicated that 
the Judge Advocate General of the Navy should be contacted in 
an attempt to obtain a complete copy of the line-of-duty 
investigation.  The RO directed a letter to the Office of the 
Judge Advocate General of the United States Navy in Norfolk, 
Virginia.  The letter was referred to the Naval Legal Service 
Office in the Mid-Atlantic in Norfolk, Virginia, resulting in 
a response that they were not aware of the May 30, 1985, 
incident and did not pursue a third party action under the 
Medical Care Recovery Act.  This would appear to be 
consistent with the Navy's records reflecting that a third 
party was not involved and therefore referral for action of 
recovery under the Medical Care Recovery Act would not have 
occurred.  

However, in light of the relevancy of the line-of-duty 
investigation with the determination currently on appeal, the 
Board believes that further attempt to obtain this report is 
warranted.  In light of the above, the appeal is REMANDED to 
the RO for the following:

1.  The RO should contact the Office of 
the Judge Advocate General of the Navy 
(Investigations), Attn. Code 35, 
Washington Navy Yard, 1322 Patterson 
Ave., S.E., Suite 3000, Washington, D.C.  
20374-5066, and again request a copy of 
the line-of-duty investigation and 
attachments relating to the veteran's 
accident on May 30, 1985.  If the Office 
of the Judge Advocate General of the Navy 
(Investigations), is unable to provide 
the requested information, it should be 
requested to provide information as to 
where such records might be kept, 
including providing the location of the 
Judge Advocate's Office for the 
jurisdiction that had general courts-
martial convening authority over the 
veteran at the time he was involved in 
the accident on May 30, 1985.  In this 
regard, the office should be provided 
with information concerning the veteran's 
duty assignment at that time.  

2.  Any appropriate follow up should be 
undertaken in order to obtain a copy of 
the line-of-duty investigation and 
attachments relating to the veteran's 
accident on May 30, 1985, including 
contacting the Judge Advocate's Office 
for the jurisdiction that had general 
courts-martial convening authority over 
the veteran at the time he was involved 
in the accident or any other repository 
identified.

3.  After undertaking any other indicated 
development, the RO should readjudicate 
the issue of whether the veteran's 
injuries sustained on May 30, 1985, were 
incurred in the line of duty on a de novo 
basis.  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate 

consideration, if otherwise in order.  In taking this action, 
the Board implies no conclusion, either legal or factual, as 
to the ultimate outcome warranted.  No action is required of 
the veteran unless he is otherwise notified.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


 



